               3:19-cr-00741-MCRI                       Date Filed 09/04/19        Entry Number 3             Page 1 of 1

AO 106 (Rev. 04/ 10) Application for a Search Warrant



                                       UNITED STATES DISTRICT COURT
                                                                      for the
                                                           District of South Carolina

              In the Matter of the Search of                             )
         (Briefly describe the property to be searched                   )
          or identify the person by name and address)                             Case No.
                                                                         )
North Lake Storage Center, storage unit #59 , located at                 )
  1624 North Lake Drive, Lexington, South Carolina                       )
      29072 , to include any associated vehicles                         )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
pr.operty /o be s~rched and 5sive its lqcation):    .
  Nortn Lake ::;rnrage Center, storage unit #59, located at 1624 North Lake Drive, Lexington, South Carolina 29072, to
  include any associated vehicles located in or near the unit, further described as Location #3 in Attachment A.
located in the _ _ _ _ _ _ _ _ District of ____S_o_u_th_ C_a_ro_l_in_a_ _ _ , there is now concealed (identify the
person or describe the property to be seized):
 Described in Attachment B.


          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                 ~ evidence of a crime;
                 ~ contraband, fruits of crime, or other items illegally possessed;
                 0 property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
            Code Section                                                             Offense Description
      Title 18 U.S .C. § 924(c)                    Title 18 U.S .C. § 924(c) - possession of firearm in furtherance of or during drug
      Title 21 U.S.C . § 841(a)(1)                 trafficking crime
                                                   Title 21 U.S .C. § 841 (a)(1) - distribution of methamphetamine

         The application is based on these facts:
        Descrioed in Affd iavit.


           ii Continued on the attached sheet.
           O Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
             under 18 U.S .C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                   7
                                                                                       %~       Applicant's signature

                                                                                        ATF Special Agent Rosalie Herberger
                                                                                                Printed name and title

Sworn to before me and signed in my presence.
                                                                                        ("




Date:               8/23/19


City and state: Columbia, South Caroilna                                        Shiva V. Hodges, United States Magistrate Judge
                                                                                                Printed name and title
